Citation Nr: 9919251	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral wrist 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1971 to 
March 1979 and from June 1981 to October 1993.  

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, wherein the RO denied his 
application to reopen the claim of service connection for 
bilateral wrist disabilities.  

In July 1998 the Board determined that new and material 
evidence to reopen the claim of service connection for 
bilateral wrist disabilities had been submitted, and remanded 
the case to the RO for adjudication of the issue of 
entitlement to service connection for bilateral wrist 
disabilities on a de novo basis.  

In December 1998 the RO denied entitlement to service 
connection for bilateral wrist disabilities.

The case has been returned to the Board for appellate 
consideration.


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
wrist disabilities is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
wrist disabilities is not well grounded.  38 U.S.C.A. § 5107 
(West 1991)


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The July 1971 medical examination for military enlistment 
shows the upper extremities were normal on clinical 
evaluation and that the examiner's elaboration for the 
veteran's history of fracture of both wrists indicated no 
residuals.  An August 1973 clinical record entry shows that 
the impression given for the veteran's complaint of right 
hand swelling and pain was bacterial cellulitis versus cat 
scratch fever.  

On a February 1979 medical examination of the veteran, 
abnormal wrists were reported on the clinical evaluation with 
cracking and popping noted on movement of the wrists.  It was 
noted on the examination form that the veteran's wrists were 
fractured in 1968.  There were swollen and painful joints on 
all joints of both hands to include the wrists since 1974, 
with no treatment sought.  The condition was considered to 
not be incapacitating.  Cracking and popping of the hands 
with movement was reported in the summary of defects and 
diagnoses.  

On a January 1980 periodic examination the upper extremities 
were reported as normal.  It was noted that the veteran had 
fractured both wrists in high school and that they popped 
when rotated and moved.  There was no diagnosis for the 
wrists in the summary of defects and diagnoses.  A normal 
clinical evaluation of the upper extremities was reported on 
a February 1981 medical examination for military enlistment 
and the medical history noted fracture of both wrists in 
1968.  In March 1982 a temporary profile was issued for a 
right wrist strain and another record entry noted full range 
of motion, forearm tenderness to palpation, and no erythema 
or edema in reporting an assessment of right wrist pain of 
undermined etiology.  Another record entry in March 1982 
reported a questioned chipped bone in the right wrist, a 
history of fracture 12 years previously and indicated that he 
apparently bumped the wrist against a table.  

An X-ray was reported as perfectly negative and the diagnosis 
was possible neuralgia of the right wrist.  The radiology 
report noted no significant abnormality of the right wrist.  
In May 1982 the veteran complained of forearm pain that 
stopped him from weight lifting and he was noted as being 
without other joint or muscle aches.  Follow-up for wrist 
pain in May 1982 noted normal X-ray and laboratory analysis 
and tenderness with supination and pronation that was 
assessed as tendon strain.  

A May 1990 medical board examination reported abnormal wrist, 
noting a popping sensation on moving both wrists.  No 
diagnosis for the wrists was reported in the summary of 
defects and diagnoses.  In the veteran's medical history 
there was reported a fracture of both wrists during childhood 
with casting for six weeks, well healed with full strength 
and range of motion.  A September 1990 medical evaluation 
board was directed to the veteran's knees and did not report 
any disability of the wrists in elaborating upon the 
veteran's significant past medical history, and physical 
examination mentioned possible arthritis of the lower back 
and left elbow.  

On the July 1993 medical examination of the veteran for 
retirement the wrists were rated as abnormal on the clinical 
evaluation with positive crepitus noted with forced flexion 
and extension.  There was no diagnosis of a wrist disability 
in the summary of defects and diagnoses.  In the medical 
history his broken wrists in childhood were noted and the 
examiner elaborated that the veteran still had crepitus and 
limited range of motion at both wrists.  

On a VA examination in December 1993 it was reported that the 
veteran's wrists showed limited dorsiflexion to 50 degrees 
and palmar flexion of 60 degrees which he related to 
childhood injuries.  The examiner noted that he demonstrated 
good function.  X-ray of the wrists was reported as 
unremarkable.  The veteran's present complaints did not 
include the wrists and no diagnosis was reported for the 
wrists.  A VA examination in 1995 was directed to his knees 
and there was no mention of any difficulty with the wrists.

A. Ross, M.D., reported on two occasions in 1995 regarding 
the veteran's back and knee complaints without mentioning the 
wrists.  In late 1995 P. Valentin-Stone, M.D., reported that 
the veteran had been seen for more than a year for 
hypertension and also noted degenerative disease of the lower 
back.  He provided a March 1995 X-ray of the hands and wrists 
that was reported as normal.  A MRI was reported in April 
1995 as showing mild increased uptake in the wrists that was 
probably degenerative in origin.  The changes were described 
as symmetric in location and it was the opinion of the 
interpreting clinician that it would be unusual for traumatic 
changes to occur symmetrically about the wrists.

On a VA examination in February 1996 the veteran reported 
discomfort in the wrists beginning in about 1986 particularly 
with tedious work in cold weather.  The examiner reported no 
limitation of motion or tenderness of the wrists, although 
the veteran complained of pain on motion.  On X-ray the 
wrists were reported as normal.  The diagnosis was bilateral 
tendinitis of the wrists. 

J. Crow, M.D., reported in late 1996 that the veteran was 
seen regarding bilateral wrist and upper extremity discomfort 
that he described as "off and on" since childhood and that 
now radiated from his thumb to the radial side of the forearm 
that he described as constant now.  He had decreased grip 
strength on the right, normal range of motion, no tenderness, 
atrophy or deformity or heat about the wrists and a normal 
neurologic examination.  Recent X-rays were interpreted as 
showing very early degenerative arthritis in the wrists and 
it was reported that a bone scan done several weeks 
previously showed similar findings.  The veteran was advised 
that he had bilateral wrist arthralgia secondary to early 
degenerative arthritis.  

At a RO hearing in March 1997, the veteran recalled the wrist 
injuries before service and that he did not have any bad 
problems until the early 1980's when working with small tools 
or typing (Transcript, 4-5, 8). 




On a VA examination in May 1997 that included a review of the 
claims folder, the veteran recalled the preservice injuries 
to the upper extremities and reported grating and pain with 
repetitive use and also weakness of the wrists.  After 
examination and review of X-rays of both wrists, the examiner 
reported diagnoses of remote injury of the left wrist by 
history; remote injury of the right distal forearm at the 
junction of the middle and distal thirds with slight bowing 
deformity; crepitation, tendinous in origin, of the wrists of 
no established etiology; early degenerative disease of the 
wrist joints, bilateral and more so on the right, by history.

The examiner commented that the veteran had multiple 
musculoskeletal complaints in service but was unable to 
definitely state that the wrist complaints in service were 
manifestations of the veteran's current disability.  The 
examiner stated that a review of the records would support a 
diagnosis of early degenerative arthritis bilaterally, mild 
at present.  The examiner opined that the present process was 
not traumatic in origin because the relationship of the wrist 
joint and forearm joint surfaces showed no signs of 
destruction, but that the sub-chondral changes in the thumb 
metacarpal could be an early sign of a degenerative process 
and would logically support the veteran's history of wrist 
pain with stress.  The current X-ray of the wrists was 
interpreted as a normal study.  

As a result of the Board decision in July 1998 to reopen the 
claim, additional development was requested to obtain a 
complete record of pertinent medical treatment and medical 
opinion regarding the likelihood that any current disability 
of the wrists was linked to service either by incurrence or 
aggravation.  The RO's contact with several treatment 
providers did not produce any additional records pertinent to 
the matter at issue.

On a VA examination completed in November 1998 the examiner 
reported that the veteran's claims folder was reviewed and 
that the history obtained on a previous VA examination in 
1997 was reviewed with the veteran.  


Since that examination, the veteran reported that use of the 
wrists produced swelling and a sensation of heat and he also 
described pain with certain movements of the wrists.  He 
recalled that he did a great deal of computer work during his 
final years in the service.  The examiner noted that some 
symptoms of pain in the forearm and right wrist were recorded 
in service in March 1982.  

On examination, range of motion and sensory testing was 
completed and X-rays were reported as showing no advancing 
changes of either wrist since a study completed in May 1997.  
The examiner's impression was remote injury of the left wrist 
by history; remote injury of the distal right forearm at the 
junction of the middle and distal third with anterior bow 
deformity; bone scan proven degenerative arthritis of the 
proximal carpal row of the left and right wrist and proximal 
interphalangeal joint of the left thumb.

The examiner commented that he was unable to establish that 
the veteran's bilateral wrist disabilities as described were 
causally related to service or had their inception in 
service, and that the bowing of the distal right forearm in 
service represented preservice injury effect.  The examiner 
felt that the veteran recovered from his preservice injuries 
and was found qualified to enter service by the examiners.  
The examiner stated that he was unable to establish the 
precise time of onset of the degenerative findings described 
in the bone scan.  

The examiner stated that he was unable to establish by record 
that the veteran had an increase in disability during service 
beyond natural progress based on the evidence of bowing seen 
at the present time and it was felt that the veteran had a 
functional position and condition of the left wrist and was 
found acceptable to the medical examiners on entering the 
service.  It was the examiner's opinion that the veteran's 
service medical records did not show dominant recurrent 
visits with specific findings in the wrist to support 
definite inception of the process or specific involvement 
that would lead to his present symptoms.  



The examiner opined that the symptomatic areas as shown by 
bone scan findings in 1995 were compatible with an 
inflammatory process in this area but that it is to be noted 
or marked that the veteran did not have bone destruction to 
any advanced degree that would point towards a highly 
destructive arthritic process.


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1131, 1153 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the period of service and 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309 (1998).


A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 

(1) competent evidence of a current disability (a medical 
diagnosis); 



(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); and 

(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

In July 1998 the Board had before it the veteran's 
application to reopen his claim for service connection for 
bilateral wrist disabilities that the RO denied initially 
when it issued a rating decision in January 1994 that the 
veteran did not appeal.  


The applicable law provided that when a claim is finally 
denied by the RO, the claim may not thereafter be reopened 
and allowed, unless new and material evidence has been 
presented, and the Board must review all of the evidence 
submitted since that action to determine whether the claim 
should be reopened and readjudicated on a de novo basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (1998); Glynn v. Brown, 
6 Vet. App. 523, 529 (1994).  

In the July 1998 decision, the Board found that new and 
material evidence had been submitted to warrant reopening the 
veteran's claim for service connection for bilateral wrist 
disabilities.  

Since the decision in July 1998 wherein the Board reopened 
the veteran's claim, there has been a change in the 
adjudication standard for claims such as the veteran's that 
must be applied at this stage of the appeal.  Under the new 
test elucidated in Elkins v. West, 12 Vet. App. 209 (1999), 
after a determination that the veteran's claim has been 
reopened, VA must next determine whether the claim is well 
grounded based on a review of all the evidence of record; and 
lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  The first element has been satisfied with the Board 
decision in July 1998 and the Board's analysis must continue 
to address the second element of whether the veteran's claim 
is well grounded.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996). 

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The Board in remanding the claim in July 1998 did not state 
that the claim was well grounded but did order additional 
development in light of the existing medical evidence.  

The development asked for was completed and the Board must 
observe that the RO was conscientious in developing the 
claim.  The veteran also assisted in identifying sources of 
medical treatment.  In addition, it has not been reported 
that an examination more recent or as comprehensive as the VA 
examination in 1998 has been completed.  The VA examination 
in 1998 adequately addressed the questions posed by the Board 
remand and offered rationale supporting the conclusions 
reached.  Stegall v. West, 11 Vet. App. 268 (1998).

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).
The general standard for a well grounded claim is applicable 
to claims based upon aggravation.  Nici v. Brown, 9 Vet. App. 
494 (1996).  

The veteran's claim does meet this standard since the 
necessary medical nexus evidence is not of record.  Other 
evidence, the most compelling being the recently added VA 
medical opinion, supplemented the record.  Although previous 
VA and private evaluations did not provide an opinion 
favorable to the claim, the recent VA opinion did include an 
opinion that read liberally does not establish a nexus to 
service for the veteran's current disability of the wrists.  
The examiner made the assessment based upon a review of the 
record and examination in light of the veteran's history from 
the previous examination in 1997 that was reviewed.

The need for competent medical evidence where lay evidence 
will not suffice means evidence from one who possesses the 
requisite medical expertise in medical diagnosis or medical 
etiology.  Caluza, 7 Vet. App. at 504.  The veteran being a 
layman is not shown to possess the requisite medical 
expertise contemplated to satisfy the Caluza test to allow 
the Board to attach any probative value to his assertions of 
a nexus to service.  




The veteran cannot establish the nexus element through lay 
evidence since a definite diagnosis of arthritis is mentioned 
currently.  Savage v. Gober, 10 Vet. App. 488 (1997).  The 
private medical evidence does not offer any more favorable 
assessment regarding the required nexus.  

In summary, the evidence shows arthritis of the wrists 
several years after service with no contemporaneous record 
from the veteran's military service to establish by medical 
nexus evidence a link between current disability and the 
wrist symptoms reported in service.  There is clear evidence 
of preexisting wrist disability and isolated complaints in 
service.  Nothing in the medical evidence following service 
suggests service inception for arthritis or aggravation of a 
preexisting disorder linked to bilateral fractures.  

In light of the finding herein that the veteran's claim for 
service connection for bilateral wrist disabilities is not 
well grounded, the second element of the Elkins test has not 
been met.  Accordingly, the Board's analysis ends here 
without addressing the merits of the claim.  

As the claim for entitlement to service connection for 
bilateral wrist disabilities is not well grounded, the 
doctrine of reasonable doubt has no application to the 
veteran's claim.  The RO in late 1998 appeared to have 
decided the case on the merits.  

In deciding that the claim is not well grounded the Board 
offers the veteran a lower burden to overcome if he should he 
seek to have the claim reviewed at a later date.  The Board 
finds that he has been advised through the RO determination 
in late 1998 and this decision of the type of evidence 
necessary to establish a well grounded claim.  The appellant 
has not indicated the existence of any additional medical 
evidence that has not been requested or obtained that would 
well ground his claim.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

As the appellant's claim for service connection for bilateral 
wrist disabilities is not well grounded, the doctrine of 
reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bilateral wrist 
disabilities, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

